Name: 2006/28/EC: Commission Decision of 18 January 2006 on extension of the maximum period for applying eartags to certain bovine animals (notified under document number C(2006) 43) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  agricultural policy;  means of agricultural production;  marketing;  research and intellectual property
 Date Published: 2006-01-24; 2007-05-08

 24.1.2006 EN Official Journal of the European Union L 19/32 COMMISSION DECISION of 18 January 2006 on extension of the maximum period for applying eartags to certain bovine animals (notified under document number C(2006) 43) (Text with EEA relevance) (2006/28/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (1), and in particular Article 4(2) thereof, Having regard to the requests from Member States, Whereas: (1) Certain Member States have requested, pursuant to Regulation (EC) No 1760/2000, that the maximum period laid down for applying eartags to bovine animals be extended to six months where the animals are kept under specific management conditions and where the area's specific natural handicaps and the animals' highly aggressive behaviour make it difficult and even dangerous to apply eartags in the 20 days after the animals are born. (2) Extension of the maximum period for applying eartags should be allowed in those circumstances and subject to certain safeguards. In particular, it is necessary to ensure that the quality of information provided by the database for bovine animals is not adversely affected and that no bovine animals to which eartags have not been applied are moved. (3) This extension should apply only to holdings that have been individually authorised by the Member State concerned in accordance with clearly defined criteria. (4) Since the measures provided for in this Decision should apply to all Member States, Commission Decision 98/589/EC of 12 October 1998 concerning an extension of the maximum period laid down for the application of eartags to certain bovine animals belonging to the Spanish herd (2), which sets out specific provisions for Spain, should be repealed. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 Authorisation for extension of the tagging period Member States may authorise holdings to extend to six months the maximum period laid down in the first subparagraph of Article 4(2) of Regulation (EC) No 1760/2000 for applying eartags to calves of suckler cows that are not used for milk production, provided that the conditions set out in Articles 2 to 5 of this Decision are met. Article 2 Conditions for granting authorisation 1. Member States may grant authorisations as provided for in Article 1 where they are satisfied that the following conditions are fulfilled: (a) the holding is a free-range farm where suckler cows are reared under extensive conditions; (b) the area where the animals are kept features significant natural handicaps that result in reduced physical contact with humans; (c) the animals are not accustomed to regular contact with humans and show highly aggressive behaviour; (d) when the eartags are applied, each calf can be clearly assigned to its mother. 2. Member States may lay down additional criteria, in particular to restrict authorisations, as provided for in Article 1, to particular geographical regions or specific breeds. 3. Member States shall notify the Commission if they apply this Decision and inform it of any additional criteria they lay down in accordance with paragraph 2. Article 3 Tagging On holdings granted authorisations as provided for in Article 1, the eartags shall be applied at the latest when the calf:  reaches the age of six months,  is separated from its mother,  leaves the holding. Article 4 Computerised database 1. The competent authority shall record in the computerised database for bovine animals referred in Article 5 of Regulation (EC) No 1760/2000 authorisations as provided for in Article 1 of this Decision in respect of the holdings to which they are granted. 2. Keepers shall, when reporting the birth of each animal in accordance with Article 7(1) of Regulation (EC) No 1760/2000, inform the competent authority of any animal to which, pursuant to this Decision, eartags have not yet been applied. 3. The competent authority shall record animals to which eartags have not been applied at the time their birth and report as untagged animals in the computerised database for bovine animals. Article 5 Controls The competent authority shall, each year, carry out at least one inspection visit on each holding granted an authorisation pursuant to Article 1. It shall withdraw the authorisation if the conditions referred to in Article 2 are no longer fulfilled. Article 6 Repeal Decision 98/589/EC is repealed. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 204, 11.8.2000, p. 1. Regulation as amended by the 2003 Act of Accession. (2) OJ L 283, 21.10.1998, p. 19. Decision as amended by Decision 1999/520/EC (OJ L 199, 30.7.1999, p. 72).